uniform issue list no g ‘ tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c t e_p ra t krekrkkekakkk kkk kerr re rerekeeerkkkerkrkrkerke krkekerererrekkerkrereerekriker kikkrekekeererkeeimkikearerekik ab tes att anne ce attention krkekkekerekereekekeeeekkik secretary legend association corporation c i plan x _ _ hhkkrekikriikieriiike eere rererenetkekerereaki aig ik hhh kia ik ire ikkik eae eker raia i kerekereererekraereerereeak ir ire rra kcke kare kkk kerkerekerkrerekkerkeeerererekkc kkk kkk kee keekreekkkekeeerkkereee state m ree ladies and gentlemen on date your authorized representative requested a letter_ruling as to whether corporation c may maintain a qualified cash-or-deferred arrangement under sec_401 of the internal_revenue_code code to support your ruling_request your representative has submitted the following facts and representations corporation c is a state m not-for-profit corporation that the service determined to be exempt from tax as a business league described in sec_501 of the code in a letter dated date corporation c is essentially a joint_venture between the public and private sectors and is intended to create keke keke eker ekrekkkekkkk kkk kkk products and services that benefit consumers the and the primary activity of corporation c is the development and operation of a information network system and the operation and maintenance of a ‘database through the - information network and the database corporation c provides information of record regarding and other states the aoals of corporation c in developing the and the companies that can be utilized durinc database are to provide a source of information to in each state territory and insular possession of the united information network background checks before appointing to sell for them to streamline the licensing and appointment process and to facilitate the sharing of information regarding actions taken against ‘ by state the the information for use by testing locations designated service to facilitate the exchange o ‘information network provides an electronic transactional link r information database licensina systems establishina a between industry anc this results in an electronic communication network comprising state departments companies centers licensing vendors and indi facilitates uniformity among state repository of companies the database contains demographic biographical licensing and appointment information about persons who are or were previously licensed as and persons who sought such licensing the information about disciplinary actions involving such persons the database includes an on-line library of licensing and appointment requirements maintained by each state this library provides a central source of information for companies electronically by state regulated fees for using the system these fees which in dollar_figure include access fees for the database annual personal identification_number fees and one-time customer activation fees database can be accessed information network anc database also contains totaled approximatelv which must pay companies or the and although the is the sole member of corporation c it has limited powers with resnect to corporation c management and control_over corporation c are vested in nember board_of directors specified ‘rom the industry choose directors directors are selected by the and each of these directors must be a member of the ora duly authorized representative of the member's department or principally employed by that department the executive who is officially connected with the hr e eker ke kk kkk rk kk ik vice president of the _ director ex officio with power to vote the term of each director is one year and a director may be removed only by action of the entity or entities that selected the director serves as the any act by a majority of the directors present at a meeting at which a anarim is present constitutes an act of the board_of directors however a vote by the directors is required to amend the articles of incorporation or bylaws to authorize anv payment or distribution of money or other assets or the provision of services to the or any state although no payment may be made to or for the benefit of any state except to implement programs of corporation c to adopt corporation c's annual budget this applies until five years following the date of incorporation of or the date upon which the initial investment by the ‘is repaid by corporation c to authorize the expansion ot corporation c into new lines of business and to adopt a schedule of fees to be charged for access to any programs provided by cornaration c the by-laws define a vote as the affirmative vote of followina the date of incorporation or the date non which the initial investment by the affirmative vote of is repaid at which time a vote will be the directors directors until the later of five years the officers of corporation c include a president who serves as the chief_executive_officer one or more vice-presidents a treasurer a secretary and such other officers as may be selected to fill positions created by resolution of the board_of directors the officers are selected by majority vote of the board_of directors the officers need not be members of the members of the sector presently tne vice president of corporation c is a other corporation c officers are instead the otticers can be individuals from the private individual and the or official representative of officials or employees of the corporation c received an initial capital_investment of dollar_figure from the this investment was obtained hv solicitations from a national trade araanization representing the has loaned corporation c approximately dollar_figure and interest in addition the including principal currently corporation c receives substantially_all its revenues in the form of user fees and sale proceeds paid_by private businesses or individuals in the will enable corporation c to repay its debt and thereafter will cover all expenses of operation most of the initial capital_investment made by the repaid by offsets against access and activation fees corporation c's continuation it is anticipated that the user fees paid_by the _ will be hrekekrekireerkraeae kk kek as a going concern depends on its ability to generate sufficient cash_flow through access and activation fees as a non-profit entity no part of the net_earnings or property of corporation c may inure to the benefit of or be distributed to any member director or officer of corporation c or to other private individuals other than payment of reasonable_compensation for services rendered upon dissolution or winding up of corporation c anv remaining assets after payment of all debts and liabilities will be distributed to the implement the programs of corporation c or to any state provided that the assets are used primarily to your authorized representative requested a ruling to the effect that corporation c is eligible to maintain a qualified cash-or-deferred arrangement under sec_401 of the code sec_401 of the code concerns eligibility of state and local governments and tax exempt_organizations to maintain a qualified cash-or-deferred arrangement sec_401 of the code as amended by the small_business job protection act of public law permits tax-exempt organizations for plan years beginning after date to include cash or deferred arrangements as part of plans maintained by them generally profit-sharing_plans sec_401 of the code tax-exempts eligible provides that except as provided in clause ii any organization exempt from tax under this subtitle may include a qualified cash or deferral arrangement as part of a plan maintained by it however state and local governments continue to be ineligible to include such arrangements if not otherwise grandfathered in plans that they maintain sec_401 of the code entitled governments ineligible provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof sec_414 of the code provides that for purposes of this part the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 considered whether a retirement_plan established by a volunteer fire company was a governmental_plan within the meaning of sec_414 of the code the rev_rul went on to state that one of foi toto io tottori tr ei has limited ‘and to the as well as the of the directors are appointed by the drivate-sector the control_over corporation c even though directors are represented by the corporation c was not established bv leaislation with respect to fundina corporation c is indebted to the for its initial capital_investment corporation c will repay its debt to both the commerciat uses of the information network and the after that it is expected that corporation c will support itself fram those revenues thus the long-term funding is not governmental in addition positions on the cornoration c board_of directors are reserved for representatives from the there is no requirement that the officers of corporation c be public officials instead the officers may include both governmental officials such as members of the presently the vice-president 1s a4m the directors are chosen by the hold a critical veto over major actions of the board_of directors because a cornaration c although corporation c provides support to the ‘and individuals from the private sectar ' the directors from the through revenues aenerated by sector althouat database of the of th the information network and the through ‘ hy oroviding private-sector access to the database furthermore the non-regulatory activities and ‘information database it also serves the network and the krkrkkkekkerekerekeeeekeekekekek functions and the treatment of its employees as non-governmental employees also indicate that corporation c is not a governmental agency_or_instrumentality of a state for purposes of sec_414 of the code under these circumstances we do not believe that corporation c is precluded from maintaining a cash-or-deferred arrangement under sec_401 k b ii because it is not an agency_or_instrumentality of a state based solely on the facts submitted we conclude that corporation c is eligible to maintain a qualified cash-or-deferred arrangement under sec_401 of the code for its employees this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact at sincerely yours sl clo penk alan c pipkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
